—Order, Supreme Court, New York *297County (Leland DeGrasse, J.), entered July 12, 1999, which, in this action to recover unpaid attorneys’ fees, granted defendant’s motion to vacate a default judgment, unanimously affirmed, with costs.
The motion court properly vacated the default judgment entered by the Clerk of the Court pursuant to CPLR 3215 (a) where two of the plaintiff’s causes of action were based on quantum meruit and, therefore, were not for a sum certain (see, Geer DuBois & Co. v Scott & Sons Co., 25 AD2d 423). Vacatur of the default judgment was also warranted on the ground that defendant had demonstrated both a reasonable excuse for its default and an adequate showing of merit (cf., Kellert v Mail Boxes, Etc., 248 AD2d 127). Concur—Rosenberger, J. P., Ellerin, Wallach, Lerner and Andrias, JJ.